DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/07/2020, is acknowledged. Claims 1 and 5 – 7 are amended. Claim 16 is newly entered. Claims 1 – 16 are thus currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the claim recites “wherein the set of grains melted in said second finishing step is devoid of aluminium”. The Examiner asserts that there is no suggestion within the written description that an ordinarily skilled artisan would appreciate as Applicant having possession of the invention as claimed at the time of filing. There is no express disclosure within the written description that the set of grains melted in said second finishing step is devoid of aluminium.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (MPEP 2163 I). The written description does not explicitly disclose nor suggest that the set of grains melted in said second finishing step is devoid 
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (MPEP II A 3 (b)). There is no requirement present within the description that would require the set of grains melted in said second finishing step to be devoid of aluminium in the claimed method. As such, support cannot be found within the written description, whether express, inherent, or implicit, for the amendment to claim 1.
In order to overcome the rejection, the Examiner respectfully recommends Applicant amend the limitations to explicitly claim a type of grain that is to be melted during the second finishing step, rather than attempting to exclude only a single element, Al, from the claimed method.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.









Claims 1 – 3, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018; of record).
Regarding claim 1, Carter discloses a method for manufacturing a turbine engine part ([0018]), said method comprising: a step of producing said part by powder metallurgy using a material forming a substrate of said part ([0020]-[0022], [0025]; Fig. 2, #100), 5then a finishing operation comprising at least one first finishing step, in which a determined material is deposited onto at least one surface of the substrate of said part after the powder metallurgy production step ([0032]-[0034]), and a second finishing step corresponding to a heat treatment operation ([0035]), so as to form a smooth coating for said surface ([0045], L 18-21; Fig. 4, 302), wherein in that said determined material is a metal material ([0033], L 1-3), to form a smooth metal coating ([0045], L 18-21).
Carter discloses that a slurry is first deposited onto the surface of the substrate, constituting the 1st finishing step ([0018], L 9-11). Carter then discloses an aluminizing process, constituting the 2nd finishing step ([0018], L 11-15; [0029]; [0035]). Figure 3 of Carter is an example of the surface roughness before the aluminizing process (Fig. 3, #110), whereas Figure 4 of Carter is an example of the surface roughness after the aluminizing process (Fig. 4, #110). It is evident that after said second finishing step, said at least one surface (Figs. 3-4, #110) is smoother than after 
Regarding claim 2, Carter discloses that said metal material is deposited in the form of powder during said first finishing step ([0033], L 1-3).
Regarding claim 3, Carter discloses that a binding agent is used during 15said first finishing step, so as to promote the adhesion of the metal powder material onto said surface of the substrate ([0033], L 1-3).
Regarding claim 10, Carter discloses that the first finishing step comprises a phase of producing a slurry with the powder of said metal material ([0033], L 1-3), using at least one binding agent ([0033], L 3), and a phase of applying said slurry to said surface of the substrate ([0032], L 9-11), so that the powder deposit reaches the desired thickness for forming the coating ([0032], L 11-14).
A slurry, known in the art as a mixture of solids suspended in a liquid, inherently possesses a solvent by nature of its state of matter. Thus, Carter necessarily discloses that the produced slurry uses a solvent. 
Regarding claim 12, Carter discloses that the finishing operation comprises a second heat treatment operation ([0035], L 18-20), so as to homogenize the thickness of the coating of said surface ([0032], L 11-14).
Regarding claim 14, Carter discloses that the coating of the surface is chemically treated with an aqueous acidic solution ([0036]).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018; of record) as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 5, Carter discloses that the applied coating is heated to a temperature of approximately 1600 °F ([0035]). Carter discloses that the applied coating comprises a metallic powder, comprising aluminum or an aluminum-silicon alloy ([0034]). It is known in the art that the melting point of pure aluminum is approximately 1220 °F (Engineering ToolBox: Aluminum Melting Point). 
Thus, Carter necessarily discloses that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type (in the case of Carter, aluminum) 25in said metal powder material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2015/0368782 (“Richet”; of record).
4, Carter teaches that the material of the substrate is a determined metal or metal alloy, such as a nickel-based superalloy ([0026], L 1-6).
Richet teaches a method for depositing a coating on a substrate that may be based on nickel, alloys of nickel, superalloys of nickel, or composite substrates comprising nickel ([0068]). Richet teaches that the coating comprises a metallic powder, which may comprise a mixture of aluminum and nickel ([0023]). Richet teaches that the coatings give the substrates excellent corrosion resistance within internal cavities as well as substantially improved service life ([0073]-[0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Richet into Carter and deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.
Thus, the method taught by Carter in view of Richet would entail that said powder material comprises a first set of grains made up of a first metal, nickel, which is made up of a first metal or a first alloy of the same type as the material of the substrate, as well as a second set of grains, made up of a second metal, aluminum.

Claims 6 – 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2015/0368782 (“Richet”; of record) as applied to claim 4, as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 6, Carter teaches that the applied coating is heated to a temperature of approximately 1600°F, or 871°C ([0035]). Carter teaches that the applied coating comprises a 
Thus, Carter necessarily teaches that the heat treatment operation of said second finishing step is performed so as to melt the aluminum grains of the same nature 25in said metal powder material, as was discussed in the rejection of claim 5.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.
It is known in the art that nickel has a melting point of 2647°F, or 1453°C (The Engineering ToolBox: Melting Point of Nickel). Thus, an ordinarily skilled artisan would expect that grains of nickel present in the deposited powder would not melt at the heating temperature of 1600°F, or 871°C as taught by Carter. 
Thus, the first set of grains made up of a first metal or a first alloy (in the case of Carter in view of Richet, nickel) would not melt and would differ from the set of aluminum grains of the same type melted in said second finishing step.
Regarding claim 7, Carter teaches that the additively manufactured substrate may have substantial surface roughness after manufacture ([0027]). 
Moreover, Carter teaches that the coating process fills in the troughs and peaks of the component surface formed after additive manufacture, in order to reduce surface roughness ([0018]). An ordinarily skilled artisan would appreciate that from these teachings, the drops of 
Regarding claim 15, Carter teaches that the powder comprising aluminum used as part of the coating has an average particle size between about 0.5 μm and 100 μm ([0034]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle size range taught by Carter (0.5-100 μm) overlaps with the range of the instant claim (preferably less than 53 μm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2013/0071562 (“Szuromi”; cited in IDS of 01/30/2018 and of record).
Regarding claim 8, Carter does not explicitly teach a step of cleaning the surface of the substrate before the first finishing step, so as to promote the adhesion of said metal material on the substrate.
Szuromi teaches that faying surfaces of some surface-connected defects may not be sufficiently metallurgically diffusion bonded to an applied coating, slurry, or powder if excessively oxidized or otherwise insufficiently cleaned ([0006]). Thus, an ordinarily skilled artisan would be motivated to clean the surface of a substrate before applying a coating to the surface.
Moreover, a step of cleaning a surface before application of a coating is prima facie obvious. An ordinarily skilled artisan would appreciate that a surface free of unwanted debris or residue would have better adhesion to an applied coating than a surface with debris that may physically impede the interaction between the surface and coating and form an unwanted barrier. .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record).
Regarding claim 9, Carter does not explicitly teach depositing an adhesive agent onto said surface of the substrate prior to a phase of applying the powder of said metal material onto said surface, so that the powder adheres to said surface.
Courtney teaches the use of adhesive agents to bond metal components together (Title). Courtney also teaches that the adhesives offer an advantage of easily joining irregularly shaped surfaces (P 2, Bullet pt 3). An ordinarily skilled artisan would appreciate that the interface between a rough surface of the substrate and a layer of powdered material can be considered an irregularly shaped surface (see Carter: Fig. 3, #110).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Courtney into Carter and deposit an adhesive agent onto said surface of the substrate prior to a phase of applying the powder of said metal material onto said surface, so that the powder adheres to said surface. Adhesives offer an advantage of easily joining irregularly shaped surfaces.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2007/0238257 (“Paar”; of record).
11, Carter does not explicitly teach that the finishing operation comprises a step of heat-curing, so as to consolidate the powder deposit after the phase of applying said slurry to said surface of the substrate.
Paar teaches a method for coating the surface of a metal substrate ([0002]). Paar teaches a step of heat curing a coating material comprising a binder and metallic filler ([0015]). Paar also teaches that upon completion of curing, a firmly adhering film is obtained on the substrate ([0023]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Paar into Carter and complete a step of heat-curing after the powder is deposited onto the surface of the substrate. The heat-curing step would result in the formation of a firmly adhering film on the surface of the substrate.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record).
Regarding claim 13, Carter teaches that the second heat treatment operation comprises a diffusion phase ([0035], L 1-4). 
The Examiner respectfully notes that Carter also teaches a first heat treatment ([0035], L 13-18). Carter does not explicitly teach that this phase of the heat treatment constitutes brazing. However, it is performed in the same order (before the longer heat treatment for 1 to 4 hours) ([0035], L 13-21) and for a comparable length of time (approximately 10 minutes) to the brazing heat treatment as disclosed in the instant specification (10 to 20 minutes) (Instant Application: P 8, L 24-25). Thus, an ordinarily skilled artisan would expect that the first heat treatment taught by Carter would be to the same effect as the brazing phase as claimed in the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2016/0362773 (“Deal”).
Regarding claim 16, Carter does not teach that the set of grains melted in said second finishing step (i.e. the aluminizing process) is devoid of aluminum. Rather as previously discussed, Carter necessarily teaches that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type (in the case of Carter, aluminum) 25in said metal powder material. However, it is noted that Carter teaches that the taught coating methods are not limited to practice with only diffusion aluminide coating methods as is taught in detailed manner ([0047]).
Deal teaches a method for reducing surface roughness of an additively manufactured product by contacting the surface of the product with a molten metal agent ([0005]). Deal teaches that the molten metal agent may be any one of aluminum, bismuth, tin, or combinations thereof ([0025], L 1-4). Deal teaches that these elements are most suitable as the molten metal agent as they have relatively low melting points and suitable solubility for (and/or reactivity with) one or more materials from which useful articles may be formed ([0025], L 4-7), these materials being metals such as cobalt, iron, nickel, aluminum, titanium, or combinations thereof ([0021], L 1-5). Further, Deal teaches that some or all of the molten metal agent may cool and solidify on the surface of the product, which then may be removed by various means ([0028], L 19-28). The Examiner notes that such a phenomena is substantially similar to the step of stripping the “additive sublayer” of the solidified diffusion coating taught by Carter, which leaves a diffusion sublayer of the diffusion coating and an improved surface roughness of the treated surface.
It would have been obvious to an ordinarily skilled artisan to substitute the aluminum powder used in the method taught by Carter for either bismuth or tin powder. Each of these 
The Examiner notes that if aluminum were to be substituted for either bismuth or tin, then the set of grains melted in said second finishing step would be devoid of aluminum.

Response to Arguments
Applicant’s remarks filed 12/7/2020 are acknowledged and have been fully considered. Applicant has argued that Carter does not anticipate the claimed invention of instant claim 1, as Applicant alleges that Carter does not describe a finishing operation comprising a second finishing step corresponding to a heat treatment operation, so as to form a smoother coating for said surface. Applicant alleges that the heat treatment (i.e. aluminizing process) of Carter has the effect of diffusing aluminum within the interior surface of the substrate, and then the subsequent application of an aqueous solution allows formation of a smooth coating on the surface. The Examiner disagrees.
	The Examiner notes that Fig. 4 of Carter is in effect a snap-shot of the process after an aluminizing process (i.e. the second finishing step) has been completed ([0029]). Fig. 4 of Carter clearly shows that the interior surface of the substrate 110 has underwent a substantial reduction in surface roughness at this point. It is noted that the claim itself requires “after said second finishing step, said at least one surface is smoother than after said first finishing step”. This “at least one surface” is the surface upon which material is deposited on initially, as claimed. See “a determined material is deposited onto at least one surface (S1) of the substrate of said part”. The difference in surface roughness of the interior surface 110 in Figs. 3 (before aluminizing) and 4 
	Applicant alleges that after aluminization, the interior surface of the component of Carter is in actuality the surface defined over the additive sublayer 304 which has peaks and troughs. The Examiner asserts that such a distinction and argument is not commensurate with the claimed subject matter. It is irrelevant as to what constitutes the internal surface of the part. Rather, the at least one surface would continue to be a surface upon which a determined material is deposited onto. This at least one surface is drawn to internal surface 110 of Carter, which has material deposited upon it during the first finishing step, and this material is melted in the second finishing step, resulting in a reduced surface roughness of the at least one surface (i.e. 110 of Fig. 4), not an alleged internal surface (i.e. the exposed surface of 304 in Fig. 4). Thus, Applicant’s argument is not persuasive.
	Applicant alleges that according to the instant invention, it is the heat treatment which has the direct effect of reducing the roughness and obtaining a coating smoothing the surface by melting the6 coating material on the surface without having to take another step. The Examiner notes that although this may or may not be true, such a phenomena is not what is being claimed, and thus Applicant’s arguments are not commensurate. Once again, the Examiner notes that claim 1 requires only that “after said second finishing step, said at least one surface is smoother than after said first finishing step”. This at least one surface is not equivalent to the internal surface, as claim 1 previously requires that material is to be deposited upon the at least one surface. As such, this surface is no longer exposed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735